Title: To James Madison from Daniel Smith, 2 January 1815
From: Smith, Daniel
To: Madison, James


        
          Jenuary 2th. 1815Vincennes Indiana Territory
          Dear Sir
        
        Haveing heard a grate deel said about Torpedoes before the war began, and Since, but not under standing there haveing done any thing, I have Drawn some plats, and how made and ⟨u⟩sd. or managed I will indevour to Exsplane, Fig 1 A is a tight vessel sharp at boath ends with a Door at B to fit to exsclude the water to be fastened with an Iron bar: with a steepel at each end—cc are two Cross bars inside to fasteng the bar D where on two good Strong gun locks are to be placed EE—F is aline fastened to the two trick [illegible]s, and a stronge smooth wire at G whitch pases throug a cork to keep out water, the hole in the cork must be made with a sharpe pointed all—H is the powder II are two tubes Communicating with the powder and


the locks J is a pice of tight timber to let the torpedo sink to the required debth by the Cords KK—L is a sail—M are hooks with baerds or with out N is a rudder with a cross barr P with two small cords RR for a man ⟨to⟩ hold in his hands to steer with at a Distance but if two or more torpedoes were put abres⟨t⟩ thirty feet or more a tine [sic] to each outside one wou⟨ld⟩ answer the purpose of rudders, S is a line to hold the torpedo by—T is a small but firm cord to pull of the locks, the o o o are rings of wire to keep the lines together the – – are Corks t⟨o⟩ keep the lines on the top of the water. Could not such a torpedo or more be sent into Kingston harber next spring.
        
          
          Daniel Smith’s diagrams for a torpedo system
        
        Fig 2 is to be used. on bord of our Ships when the Enemy is close by—
        Take a lite Cask B and fix it in side as Fig 1 C is a small keg to swing on the top of ⟨the⟩ water dd are poles with rings fastened at each of eight Inches from each end with an op⟨en⟩ space to admit the points of each pole to pa⟨ss⟩ put a pin through as at ee the poles should be numbered to prevent Confusion F is a Cord cock the locks with a spring in side to Dr⟨aw⟩ the cord back so as not to prevent the locks from going off—G is to pull of the locks they sho⟨uld⟩ be of difrent coullers the cords
        Fig 3 let a torpedo off at A. The Current or tide wi⟨ll⟩ Carry it to B. Move the lines to C the torp⟨edo⟩ would be at D. Draw the torpedo till it fasten⟨s⟩ on the ship then pull of the locks.
        ⟨F⟩ig 3 is also to let out of our ships when pursued by a Superior forse but it should be sharpe ⟨at⟩ the ends so as not prevent the ships from [illegible]lling they might be made o[u]t of Cast mettle.
        Fig 4 is to be used on land to blow up bridges ⟨or⟩ any other place where the Enemy are likely to come or pass a trench is to be Dug to lay the lines in then cover it with planck so as to leave room for the lines to Draw Cover the planck so as not to be Disscovered by the Enemy one person Can blow them up
        Fig 3 might be let under Ice and flote with the current as at quebec
        The torpedoes are to tried first on land and then i⟨n⟩ the water to see of the locks works right.
        be so good Sir
        as to lay the above plats before Gentlemen whome you may thinck inderstands them.
        I wish you would be so kind as to rite to me on the subject whether they will be of any consequnce or not and wherein the deficiancy lays. Believe me to be your frend and the frend of the united States
        
          Daniel Smith
        
      